Citation Nr: 0115638	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  95-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for left orchialgia, 
status post varicocele surgery, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the Boston, Massachusetts RO.  Thereafter, 
the case was transferred to the Hartford, Connecticut RO, 
which is presently handling the current appeal.  This case 
was before the Board in January 1999 when it was remanded for 
additional development.


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in May 1995, he requested a hearing before 
the Board at the RO.  Such hearing was scheduled for March 
22, 2001; however, that morning the veteran requested a 
postponement of the hearing, because problems at work that 
day.  He stated that he was preparing a building for city 
inspection and his schedule was running until late in the 
day.

Given the fact that circumstances beyond the veteran's 
control required him to be at work on the day of his hearing, 
it is determined that good cause has been shown and that 
pursuant to 38 C.F.R. § 20.704(c) (2000), the veteran should 
be rescheduled for a personal hearing at the RO before a 
traveling member of the Board.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
traveling member of the Board at the 
soonest available opportunity, with 
notice provided to both the veteran and 
his representative.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



